Review of an award made by Industrial Commission. The major proposition involved is whether there is competent evidence to substantiate the award, as to the permanency of respondent's disability, due to the dislocation of his shoulder. The injury was compensable. If it is permanent, respondent is entitled to the award. A review of this record does not justify an award for permanent disability. The cause is remanded to the Commission, with directions to hear further testimony on this question. If respondent fails to produce competent evidence showing the permanency of such disability, the Commission is directed to dismiss the same.
HEFNER, CULLISON, SWINDALL, and *Page 141 
ANDREWS, JJ., concur. KORNEGAY, J., dissents. LESTER, C. J., CLARK, V. C. J., and RILEY, J., absent.